Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This office action is in response to applicant's Arguments/ Remarks filed on 07/13/2021. Claims 1-3, 5-12 and 14-19 are pending, and claims 4 and 13 are cancelled. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3, 5-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 5-11, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magers (U.S. Patent # US 9,621,387 B1) in view of Yahav et al (U.S. Patent Pub. # US 2011/0053547 A1) further in view of Pei  (U.S. Patent Pub. # US 2018/0019858 A1).
Regarding claim 1, Magers discloses a power divider (figure 1, an I/Q modulator/demodulator (IQMD) circuit ) comprising: a power dividing circuit (figure 1, a power divider 316) comprising a second input terminal (figure 1 , a port 19), a second output terminal (figure 1, a connection point of the power divider 316 and a port 13) and a third output terminal (figure 1, a connection point of the power divider 316 and a port 14), wherein the second input terminal is electrically connected to the first output terminal, the second output terminal outputs a second local oscillation signal based on the variable output signal, and the third output terminal is configured to output a third local oscillation signal based on the variable output signal to an up/down converter (column 7, lines 60-67).
 Magers does not discloses the power divider comprising: a variable gain amplifier comprising a first input terminal, a control terminal and a first output terminal, wherein the first input terminal is configured to receive a first local oscillation signal, and a voltage of the control terminal determines a gain between a variable output signal of 
Yahav et al discloses a power divider comprising: a variable gain amplifier (figure 1, a  VGA 52 ) comprising a first input terminal (figure 1,  an input of the VGA 52) , a control terminal (figure 1, a connection point of a LO power control module 72  and the VGA 52) and a first output terminal (figure 1,  an output of the VGA 52), wherein the first input terminal is configured to receive a first local oscillation signal, and a voltage of the control terminal determines a gain between a variable output signal of the first output terminal and the first local oscillation signal (paragraphs 0041-0042) and  a power detection circuit (figure 1, a power detector 68) comprising an input terminal and an output terminal, wherein the input terminal is electrically connected to the output terminal outputs a detection voltage (see figure 1, the power detector 68; paragraphs 0041-0042); and a comparison circuit (figure 1, a comparator 74) comprising a fourth input terminal, a fifth input terminal and a fifth output terminal, wherein the fourth input terminal is configured to receive a reference voltage (i.e., a target level), the fifth input terminal is electrically connected to the fourth output terminal and receives the detection 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed to incorporate a variable gain amplifier and a power detection of the divider circuit in communication device of Yahav et al in to the divider circuit in communication device of Magers in order to maintain the LO signal at the desired level as taught by Yahav et al (paragraph 0040).
Magers in view of Yahav et al does not explicitly discloses the power detection circuit comprises a capacitor and a second resistor, an anode of the diode serves as the third input terminal, a cathode of the diode serves as the fourth output terminal, the cathode is directly connected to an end of the capacitor and an end of the second resistor, and the other end of the capacitor and the other end of the second resistor are grounded.
Pei discloses a power detection circuit (figure 3, a power detector 137) comprises a diode, a capacitor and a second resistor, an anode of the diode serves as the third input terminal, a cathode of the diode serves as the fourth output terminal, the cathode is directly connected to an end of the capacitor and an end of the second resistor, and the other end of the capacitor and the other end of the second resistor are grounded (see figure 3, the power detector 137;  paragraph 0035, a diode (i.e., diode D), a capacitor (i.e., a capacitor C) and a second resistor(i.e., a resistor R), an anode of the diode serves as an input terminal and  a cathode of the diode serves as an output terminal, the cathode is directly connected to an end of the capacitor and an end of the 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed to incorporate the detail implementation of the power detection circuit of Pei in to the power detection circuit of Magers as modified by Yahav et al in order to provide a required signal level.

Regarding claim 2, Magers in view of Yahav et al and Pei discloses the apparatus of claim 1. Magers discloses a phase shifter, wherein the phase shifter comprises a sixth input terminal and a sixth output terminal (figure 1, an input and an output of a phase shifter 306), the sixth input terminal is electrically connected to the third output terminal of the power dividing circuit (column 7, lines 12-25); As indicated above, Yahav et al discloses the power detection circuit (paragraphs 0041-0042). Magers as modified by Yahav et al discloses the sixth output terminal is electrically connected to the third input terminal of the power detection circuit.

Regarding claim 5, Magers in view of Yahav et al and Pei discloses the apparatus of claim 1. In addition, Yahav et al discloses wherein when the detection voltage is larger than the reference voltage, the comparison circuit decreases the bias voltage; and when the detection voltage is smaller than the reference voltage, the comparison circuit increases the bias voltage (0041-0042, “…adjusts the gain of VGA 52 based on the output of comparator 74, so that the actual LO signal level converges to the target level”).

Regarding claim 6, Magers in view of Yahav et al and Pei discloses the apparatus of claim 1. As indicated above, Yahav et al discloses the input terminal detects a power of the third local oscillation signal, and the output terminal outputs the detection voltage of the local oscillation signal (paragraphs 0041-0042). Magers as modified by Yahav et al discloses wherein the third input terminal detects a power of the third local oscillation signal, and the fourth output terminal outputs the detection voltage of the third local oscillation signal.
	
Regarding claim 7, Magers in view of Yahav et al and Pei discloses the apparatus of claim 2. Magers discloses wherein the sixth input terminal receives the third local oscillation signal from the power dividing circuit, the sixth output terminal outputs a fourth local oscillation signal to an up/down converter, the third input terminal detects a power of the fourth local oscillation signal, and the fourth output terminal outputs the detection voltage of the fourth local oscillation signal (column 7, lines 60-67).

Regarding claim 8, Magers in view of Yahav et al and Pei discloses the apparatus of claim 1. Magers discloses a radio frequency transceiver  comprising: the power divider (figure 6, a transceiver includes an I/Q modulator/demodulator (IQMD) circuit of figure 1; column 13, lines 40-44) and an up/down converter comprising an intermediate frequency signal terminal (figure 1, mixer circuits 304 to 314; column 7, lines 44-59), a local oscillation signal terminal (figure 1, Lo) and a radio frequency signal 

Regarding claim 9, Magers in view of Yahav et al and Pei discloses the apparatus of claim 8. Magers discloses wherein the power divider and the up/down converter are integrated in an integrated circuit (see figure 1, the I/Q modulator/demodulator (IQMD) 300, the power divider (i.e., the power divider 316) and the up/down converter (i.e., the mixer circuits 304 to 314) are integrated in an integrated circuit).

Regarding claim 10, and as applied to the claim 8 above, claim 10 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 10.

Regarding claim 11, Magers in view of Yahav et al and Pei discloses the apparatus of claim 10. Magers discloses wherein the power divider and the up/down converter are integrated in an integrated circuit (see figure 1, the I/Q modulator/demodulator (IQMD) 300, the power divider (i.e., the power divider 316) and the up/down converter (i.e., the mixer circuits 304 to 314) are integrated in an integrated circuit).

Regarding claim 14, and as applied to the claim 8 above, claim 14 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 14.

Regarding claim 17, and as applied to the claim 8 above, claim 17 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 17.

Regarding claim 18, and as applied to the claim 10 above, claim 18 is similar in scope to the claim 7 and thus the rejection to claim 7 hereinabove is also applicable to claim 18.

Regarding claim 19, Magers in view of Yahav et al and Pei discloses the apparatus of claim 1. In addition Magers discloses a multi-stage power divider comprising: two power dividers, wherein one of the two power dividers is a first power divider (figure 1, a power divider 316), the other of the two power dividers is a second power divider (figure 1, a power divider 306 or 312), and the second output terminal of the first power divider is connected to the first input terminal of the second power divider (see figure 1).

4.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magers (U.S. Patent # US 9,621,387 B1) in view of Yahav et al (U.S. Patent Pub. # US .
Regarding claim 3, Magers in view of Yahav et al and Pei discloses the apparatus of claim 1. Magers in view of Yahav et al and Pei does not disclose wherein the power dividing circuit comprises a first quarter-wavelength transmission line, a second quarter-wavelength transmission line and a first resistor, an end of the first quarter-wavelength transmission line and an end of the second quarter-wavelength transmission line are commonly connected and jointly serve as the second input terminal, and the other end of the first quarter-wavelength transmission line and the other end of the second quarter-wavelength transmission line serve as the second output terminal and the third output terminal respectively and are connected to two ends of the first resistor respectively.
Kim discloses  a power dividing circuit (figure 1, RF signal splitter 102) comprises a first quarter-wavelength transmission line (figure 1, a  quarter-wavelength transmission line 108), a second quarter-wavelength transmission line (figure 1, a  quarter-wavelength transmission line 110) and a first resistor (figure 1, a  resistor 112), an end of the first quarter-wavelength transmission line and an end of the second quarter-wavelength transmission line are commonly connected and jointly serve as the second input terminal, and the other end of the first quarter-wavelength transmission line and the other end of the second quarter-wavelength transmission line serve as the second output terminal and the third output terminal respectively and are connected to two ends of the first resistor respectively (see figurer 1,  the RF signal splitter 102;column 1, lines 23-33).


Regarding claim 12, and as applied to the claim 8 above, claim 12 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 12.

5.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magers (U.S. Patent # US 9,621,387 B1) in view of Yahav et al (U.S. Patent Pub. # US 2011/0053547 A1) further in view of Pei  (U.S. Patent Pub. # US 2018/0019858 A1) further in view of Pan et al (U.S. Patent Pub. # US 2019/0165738 A1).
Regarding claim 15, Magers in view of Yahav et al and Pei discloses the apparatus of claim 8. Magers in view of Yahav et al and Pei does not disclose wherein the second output terminal is connected to a terminal resistor.
Pan et al discloses an output terminal of a power divider circuit is connected to a terminal resistor (see figure 10, resistors 44a-44c of a first power divider or splitter 43a, a second power splitter 43b, a third power splitter 43c; paragraph 0233).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed to incorporate the resistor in a power divider circuit of 

Regarding claim 16, Magers in view of Yahav et al and Pei discloses the apparatus of claim 8. Magers in view of Yahav et al does not disclose wherein the second output terminal is floating.
Pan et al discloses an output terminal of a power divider circuit is floating (see figure 10, a termination resistors 44a-44c of a first power divider or splitter 43a, a second power splitter 43b, a third power splitter 43c; paragraph 0233).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.